As filed with the Securities and Exchange Commission on January 6, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:October 31, 2010 Item 1. Reports to Stockholders. Domestic ActivePassive Large Cap Growth Fund Bond ActivePassive Large Cap Value Fund Funds ActivePassive Small/Mid Cap Fund International ActivePassive International Equity Fund Funds ActivePassive Global Bond Fund Domestic ActivePassive Intermediate Taxable Bond Fund Equity ActivePassive Intermediate Municipal Bond Fund Funds (each, a "Fund" together, the "Funds") Each a series of Advisors Series Trust Annual Report October 31, 2010 Message to Our Shareholders U.S. stock markets continued to rebound over the last 12 months despite continued economic and political uncertainty. With the recession technically declared over and the Federal Reserve continuing to aggressively push a policy of monetary easing, investors continued to move money from the sidelines back into the markets. The biggest returns of the year occurred in September, which was also the best performing September for a number of indices since 1939, including the S&P 500 Index. It was somewhat surprising to see such a quick market rise despite uncertainty about many critical policy issues that were being pushed off until after a new Congress was elected on November 2nd.One of the big questions looming for both investors and corporate America is whether Congress will either extend Bush-era tax cuts or allow them to expire at the end of the year. While there is some pressure to repeal the tax cuts to help reduce the federal deficit, there is broader concern that the economy is currently too fragile to support an increased tax burden on consumers and businesses. At this point, it appears the tax policy decision may not happen until 2011 but the consensus is that the tax cuts will be extended, at least temporarily. Talk of a bond bubble has saturated the bond market. Investors, hungry for yield, have been moving money out of money market and savings accounts and into higher yielding bonds. According to the Investment Company Institute, over $87 billion flowed into bond funds in the third quarter of 2010 alone. These inflows, coupled with the Federal Reserve’s actions to keep borrowing rates low, have pushed yields to historically low levels, particularly government bonds. Most bond categories performed well during the quarter, though returns were more muted than in the stock market. While we believe the “bond bubble” talk is likely overstated, interest rates will eventually move higher, posing an increased risk to bond prices. Acknowledging the fragile economy in the U.S., Federal Reserve Chairman Ben Bernanke made several strong statements in the Federal Reserve’s minutes released September 21stabout the “unusually uncertain” economy and that the “Fed is prepared to provide additional accommodation if needed”. This extremely strong statement by the Fed shows their commitment to help support the economy if necessary, and, more importantly, sends a message to the markets that the Fed will step in to support the markets if the economy takes a turn for the worse. International markets benefited from a weak U.S. economy and, in turn, a weak dollar. After the sovereign-debt crisis in the second quarter dragged most European markets down, global markets rebounded and showed signs of renewed growth. Many emerging economies in Asia and Latin America produced the biggest gains as their economies are tightly linked to overall global growth. Globally, headwinds remain as debt concerns have re-emerged in Europe, particularly in Ireland and Portugal. Concerns have also risen about trade wars between countries like China and the U.S. and the damaging effect it can have on our economy. 3 Twelve month performance attribution for the ActivePassive Funds was as follows: The ActivePassive Large Cap Growth Fund (for the 12-month period ending October 31, 2010) slightly underperformed its Russell 1000 Growth Index by 0.82% for the period 18.83% versus 19.65%.Both the passive component (Vanguard Growth ETF) and the active component (Transamerica Investment Management, LLC) trailed the benchmark slightly.Overweight in the lagging Financials sector caused the underperformance of the active component. The ActivePassive Large Cap Value Fund (for the 12-month period ending October 31, 2010) underperformed its Russell 1000 Value Index by 2.74% for the period, 12.97% versus 15.71%. Both the passive component (Vanguard Value ETF) and the active component (C.S. McKee, L.P.) trailed the benchmark.Weak performance of C.S. McKee’s financials holdings was mainly to blame for the underperformance of the active component. The ActivePassive Small/Mid Cap Fund (for the 12-month period ending October 31, 2010) outperformed its Russell 2500 Growth Index by 1.28% for the period, 30.04% versus 28.76% and outperformed its Russell 2500 Index by 2.28% for the period, 30.04% versus 27.76%.The passive component (iShares Small-Cap Growth ETF, iShares Small-Cap Value ETF, iShares Mid-Cap Growth ETF and iShares Mid-Cap Value ETF) trailed the benchmark while the active component (Eagle Asset Management) beat it by a wide margin.Strong performance of its Technology and Consumer Discretionary holdings caused the significant outperformance of the active component. The ActivePassive International Equity Fund (for the 12-month period ending October 31, 2010) outperformed the MSCI EAFE Index by 4.20%, 12.56% versus 8.36%.The passive component trailed the benchmark while the active component (Invesco Advisers, Inc.) beat it by a wide margin.Significant underweight in the struggling Financials sector caused the significant outperformance of the active component. The ActivePassive Intermediate Taxable Bond Fund (for the 12-month period ending October 31, 2010) underperformed the Barclay’s Capital Aggregate Bond Indexby 1.51%, 6.50% versus 8.01%.Both the passive component (Vanguard Total Bond Market ETF) and the active component (Sage Advisory Services) trailed the benchmark.Little exposure to long-term bonds caused the underperformance of the active component. The ActivePassive Intermediate Municipal Bond Fund (for the 12-month period ending October 31, 2010) slightly underperformed its Barclay’s Capital Municipal Bond Indexby 1.02% for the period, 6.76% versus 7.78%.The passive component (iShares S&P National Municipal Bond Fund ETF and SPDR Nuveen Barclays Capital Municipal Bond ETF) trailed the benchmark while the active component (Gannett, Welsh & Kotler, LLC) matched the benchmark performance for the period. 4 The ActivePassive Global Bond Fund (for the 12-month period ending October 31, 2010) slightly outperformed the BofA Merrill Lynch Global Broad Market Index by 0.36%, 7.32% versus 6.96%.The passive component (SPDR Barclays Capital International Treasury Bond ETF and Vanguard Total Bond Market ETF) trailed the benchmark while the active component (Loomis Sayles Global Bond and Oppenheimer International Bond) beat it.Strong performance of its corporate bond holdings caused the outperformance of the active component. During 2010, our allocations to active versus passive have been changing. In general, we have been increasing our active allocation within our Large Cap Growth Fund and Intermediate Municipal Bond Fund as we see increasing opportunities for active management in these categories based on current market inefficiencies. We have been increasing our passive allocation within the Large Cap Value Fund, International Equity Fund, Global Bond Fund and Intermediate Taxable Bond Fund due to increased efficiencies in these categories. Our allocation to active and passive has stayed the same in the Small/Mid Cap Fund. As always, we appreciate your trust in us and remain committed to providing high quality investment strategies for the long term. Sincerely, Timothy J. Clift Portfolio Manager, ActivePassive Funds Past performance is not a guarantee of future results. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Current and future portfolio holdings are subject to risk. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Funds are non-diversified, meaning that they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore the fund is more exposed to individual stock volatility than a diversified fund. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and difference in accounting methods. These risks can be significantly greater for investments in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present greater risk of loss to principal and interest than higher-rated securities. Income from tax exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Federal income tax rules will apply to any capital gains distributions. Investments in mortgage-backed securities may involve additional risks, such as credit risk, prepayment risk, possible illiquidity and default, and susceptibility to adverse economic developments. The funds will bear their share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying ETFs. Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may 5 impact a fund’s ability to sell its shares. Investments in REIT securities involve risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The Russell 2500 Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. The Russell 2500 Index measures the performance of the small to mid-cap segment of the U.S. equity universe. The MSCI EAFE Index is a free float adjusted market capitalization index that is designed to measure developed market equity performance of 21 developed markets outside North America. The Barclays Capital Aggregate Bond Index is a market-capitalization weighted index of investment- grade fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year. The Barclays Capital Municipal Bond Index serves as a benchmark for long-term, investment-grade, tax-exempt municipal bond funds. The BofA Merrill Lynch Global Broad Market Index tracks the performance of investment grade debt publicly issued in the major domestic and Eurobond markets, including sovereign, quasi-government, corporate, securitized and collateralized securities. The BofA Merrill Lynch Broad Market Index tracks the performance of investment grade public debt issued in the major domestic and eurobonds market.One cannot invest directly in an index. The ActivePassive Funds are distributed by Quasar Distributors, LLC. 6 ActivePassive Large Cap Growth Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Large Cap Growth Fund vs the Russell 1000® Growth Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Large Cap Growth Fund (no load) 9.80% 18.83% -4.62% ActivePassive Large Cap Growth Fund (with load) 3.47% 12.03% -6.60% Russell 1000® Growth Index 9.35% 19.65% -2.76% Total Annual Fund Operating Expenses:1.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Indices do not incur expenses and are not available for investment. 7 ActivePassive Large Cap Value Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Large Cap Value Fund vs the Russell 1000® Value Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Large Cap Value Fund (no load) 6.17% 12.97% -7.63% ActivePassive Large Cap Value Fund (with load) 0.09% 6.45% -9.55% Russell 1000® Value Index 7.63% 15.71% -7.02% Total Annual Fund Operating Expenses:1.20% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. Indices do not incur expenses and are not available for investment. 8 ActivePassive Small/Mid Cap Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Small/Mid Cap Fund vs the Russell 2500® Growth Index and the Russell 2500® Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Small/Mid Cap Fund (no load) 15.89% 30.04% -6.89% ActivePassive Small/Mid Cap Fund (with load) 9.28% 22.62% -8.83% Russell 2500® Growth Index 15.26% 28.76% -1.61% Russell 2500® Index 14.55% 27.76% -0.96% Total Annual Fund Operating Expenses:1.50% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Russell 2500® Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Fund is discontinuing use of the Russell 2500® Growth Index as the primary index and replacing it with the Russell 2500® Index.FundQuest, Inc. (the “Advisor”) believes that the Russell 2500® Index provides a more appropriate comparative benchmark than the Russell 2500® Growth Index considering the Fund’s investments. The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe. Indices do not incur expenses and are not available for investment. 9 ActivePassive International Equity Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive International Equity Fund vs the MSCI EAFE Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive International Equity Fund (no load) 6.61% 12.56% -6.43% ActivePassive International Equity Fund (with load) 0.50% 6.11% -8.37% MSCI EAFE Index 4.72% 8.36% -8.33% Total Annual Fund Operating Expenses:1.30% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding U.S. & Canada. Indices do not incur expenses and are not available for investment. 10 ActivePassive Global Bond Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Global Bond Fund vs the BofA Merrill Lynch Global Broad Market Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Global Bond Fund (no load) 8.40% 7.32% 6.70% ActivePassive Global Bond Fund (with load) 2.14% 1.15% 4.48% BofA Merrill Lynch Global Broad Market Index 8.39% 6.96% 7.06% Total Annual Fund Operating Expenses:1.20% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The BofA Merrill Lynch Global Broad Market Index tracks the performance of investment grade public debt issued in the major domestic and eurobonds market. Indices do not incur expenses and are not available for investment. 11 ActivePassive Intermediate Taxable Bond Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Intermediate Taxable Bond Fund vs the Barclays Capital U.S. Aggregate Bond Index Total Return: Annualized Annualized 1 Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Intermediate Taxable Bond Fund (no load) 6.77% 6.50% 5.15% ActivePassive Intermediate Taxable Bond Fund (with load) 0.62% 0.40% 2.96% Barclays Capital U.S. Aggregate Bond Index 8.33% 8.01% 6.88% Total Annual Fund Operating Expenses:1.00% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital U.S. Aggregate Bond Index covers the USD-denominated, investment grade, fixed rate, taxable bond market of SEC-registered securities.The index includes bonds from Treasury, Government-Related, Corporate, MBS, ABS, and CMBS sectors. Indices do not incur expenses and are not available for investment. 12 ActivePassive Intermediate Municipal Bond Fund October 31, 2010 Comparison of the change in value of a $10,000 investment in the ActivePassive Intermediate Municipal Bond Fund vs the Barclays Capital Municipal Bond Index Total Return: Annualized Annualized One Year Since Calendar Ending Inception YTD Oct. 2010 (12/31/07) ActivePassive Intermediate Municipal Bond Fund (no load) 5.81% 6.76% 4.44% ActivePassive Intermediate Municipal Bond Fund (with load) -0.26% 0.69% 2.27% Barclays Capital Municipal Bond Index 6.53% 7.78% 5.79% Total Annual Fund Operating Expenses:1.00% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-273-8635. This chart illustrates the performance of a hypothetical $10,000 investment made in the Fund on December 31, 2007, the Fund’s inception date.Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance. The Barclays Capital Municipal Bond Index cover the USD-denominated long term tax exempt bond market.The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and prerefunded bonds. Indices do not incur expenses and are not available for investment. 13 ActivePassive Funds EXPENSE EXAMPLE October 31, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from May 1, 2010 to October 31, 2010. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the fund invests in addition to the expenses of the fund.The example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short position taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the 14 ActivePassive Funds EXPENSE EXAMPLE (Continued) October 31, 2010 (Unaudited) heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 05/01/10 10/31/10 05/01/10 – 10/31/10 Actual – Class A(1) Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Hypothetical (5.0% return before expenses) – Class A Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Expenses are equal to the Class A fund shares’ annualized expense ratios of 1.30% for Large Cap Growth Fund, 1.20% for Large Cap Value Fund, 1.50% for Small/Mid Cap Fund, 1.30% for International Equity Fund, 1.20% for Global Bond Fund, 1.00% for Intermediate Taxable Bond Fund, 1.00% for Intermediate Municipal Bond Fund multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Funds’ ending account value is based on its actual total return of 2.26% for Large Cap Growth Fund, (0.93%) for Large Cap Value Fund, 3.38% for Small/Mid Cap Fund, 7.36% for International Equity Fund, 7.73% for Global Bond Fund, 4.80% for Intermediate Taxable Bond Fund, 3.72% for Intermediate Municipal Bond Fund for the six month period of operations from May 1, 2010 to October 31, 2010. 15 ActivePassive Funds PORTFOLIO ALLOCATIONS October 31, 2010 ActivePassive Large Cap Growth Fund TOP TEN HOLDINGS % net assets Vanguard Growth ETF 52.24% Apple Inc. 2.56% priceline.com Inc. 2.50% Amazon.com, Inc. 2.33% Expeditors International of Washington, Inc. 2.02% BorgWarner, Inc. 1.86% Wells Fargo & Co. 1.84% Johnson Controls, Inc. 1.81% Union Pacific Corp. 1.81% Intuit Inc. 1.79% ActivePassive Large Cap Value Fund TOP TEN HOLDINGS % net assets Vanguard Value ETF 55.34% Apache Corp. 2.06% General Electric Co. 1.86% Chevron Corp. 1.61% Marathon Oil Corp. 1.58% JPMorgan Chase & Co. 1.55% ConocoPhillips 1.55% AT&T, Inc. 1.54% The Procter & Gamble Co. 1.47% Bank of America Corp. 1.44% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2010. 16 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2010 ActivePassive Small/Mid Cap Fund TOP TEN HOLDINGS % net assets iShares Russell 2000 Growth Index Fund 18.93% iShares Russell 2000 Value Index Fund 16.34% iShares Russell Midcap Growth Index Fund 6.99% iShares Russell Midcap Value Index Fund 4.61% Rovi Corp. 1.72% Genesco Inc. 1.61% Lufkin Industries, Inc. 1.53% TIBCO Software Inc. 1.37% Huntsman Corp. 1.30% Informatica Corp. 1.27% ActivePassive International Equity Fund TOP TEN HOLDINGS % net assets Fidelity Spartan International Index Fund 53.08% NIDEC Corp. 1.02% Roche Holding AG 0.99% Teva Pharmaceutical Industries Ltd. 0.99% Nestle SA 0.94% America Movil SAB de C.V. 0.93% Imperial Tobacco Group PLC 0.92% Shire PLC 0.88% Hyundai Mobis 0.87% BHP Billiton Ltd. 0.87% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2010. 17 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2010 ActivePassive Global Bond Fund TOP HOLDINGS % net assets Loomis Sayles Global Bond Fund 43.14% SPDR Barclays Capital International Treasury Bond ETF 20.83% Vanguard Total Bond Market ETF 20.80% Oppenheimer International Bond Fund 14.35% ActivePassive Intermediate Taxable Bond Fund TOP TEN HOLDINGS % net assets Vanguard Total Bond Market ETF 56.09% U.S. Treasury Note, 1.00%, 07/15/2013 3.64% U.S. Treasury Note, 2.75%, 02/15/2019 3.47% FNMA, 1.50%, 06/26/2013 3.04% U.S. Treasury Note, 3.00%, 08/31/2016 2.76% U.S. Treasury Note, 1.875%, 06/30/2015 1.89% U.S. Treasury Note, 1.00%, 12/31/2011 1.80% FNMA, 2.375%, 07/28/2015 1.49% U.S. Treasury Note, 2.75%, 02/28/2013 1.14% FHLB, 5.00%, 11/17/2017 1.09% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2010. 18 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) October 31, 2010 ActivePassive Intermediate Municipal Bond Fund TOP TEN HOLDINGS % net assets SPDR Barclays Capital Municipal Bond ETF 20.56% iShares S&P National Municipal Bond Fund 20.49% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 3.47% City of New York General Obligation, 5.00%, 08/01/2022 3.33% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 3.06% State of Ohio General Obligation,5.00%, 08/01/2017 3.05% State of California Various Purpose, 5.00%, 03/01/2026 2.29% State of Connecticut Health & Education Facilities Authority, 5.50%, 11/01/2016 2.23% San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 2.03% Oklahoma Water Resources Board, 5.00%, 04/01/2022 1.70% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of October 31, 2010. 19 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS October 31, 2010 Fair Shares Value COMMON STOCKS – 46.40% Accommodation & Food Services – 3.24% Marriott International Inc. $ Yum! Brands, Inc. Arts, Entertainment & Recreation – 1.48% The Walt Disney Co. Educational Services – 0.34% Strayer Education, Inc. Finance & Insurance – 6.34% The Charles Schwab Corp. SunTrust Banks, Inc. T. Rowe Price Group, Inc. Wells Fargo & Co. Information – 2.86% Google Inc. (a) Intuit Inc. (a) Manufacturing – 18.46% Apple Inc. (a) ARM Holdings PLC – ADR (b) BorgWarner, Inc. (a) Caterpillar Inc. Cisco Systems Inc. (a) Ecolab Inc. Emerson Electric Co. Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Johnson Controls, Inc. PACCAR Inc. The accompanying notes are an integral part of these financial statements. 20 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 46.40% (Continued) Manufacturing – 18.46% (Continued) Praxair, Inc. $ QUALCOMM Inc. Teva Pharmaceutical Industries Ltd. – ADR (b) Mining – 3.01% EOG Resources, Inc. Vale SA – ADR (b) Professional, Scientific & Technical Services – 3.64% priceline.com, Inc. (a) Salesforce.com, Inc. (a) Retail Trade – 2.33% Amazon.com, Inc. (a) Transportation & Warehousing – 4.70% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $9,863,165) EXCHANGE-TRADED FUNDS – 52.24% Vanguard Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $11,819,468) The accompanying notes are an integral part of these financial statements. 21 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value SHORT-TERM INVESTMENTS – 1.21% Investment Companies – 1.21% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $314,550) Total Investments (Cost $21,997,183) – 99.85% Other Assets in Excess of Liabilities – 0.15% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 22 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS October 31, 2010 Fair Shares Value COMMON STOCKS – 44.04% Finance & Insurance – 6.73% The Allstate Corp. $ Bank of America Corp. Bank of New York Mellon Corp. Humana Inc. (a) JPMorgan Chase & Co. Legg Mason, Inc. Health Care & Social Assistance – 1.29% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information – 3.59% AT&T, Inc. Microsoft Corp. Time Warner Cable, Inc. Manufacturing – 19.11% Altria Group, Inc. Baxter International, Inc. Chevron Corp. ConocoPhillips Dell Inc. (a) Dover Corp. Emerson Electric Co. Fortune Brands, Inc. General Electric Co. Honeywell International, Inc. Ingersoll-Rand Co., Ltd. (b) Intel Corp. NIKE, Inc. Philip Morris International Inc. The Procter & Gamble Co. United Technologies Corp. The accompanying notes are an integral part of these financial statements. 23 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 44.04% (Continued) Manufacturing – 19.11% (Continued) Watson Pharmaceuticals, Inc. (a) $ Mining – 6.02% Apache Corp. Freeport-McMoRan Copper & Gold, Inc. Marathon Oil Corp. Transocean Ltd. (a)(b) Professional, Scientific & Technical Services – 0.57% Covance Inc. (a) Retail Trade – 3.32% AutoZone, Inc. (a) Best Buy Co., Inc. eBay Inc. (a) Wal-Mart Stores, Inc. Utilities – 2.19% NextEra Energy, Inc. Public Service Enterprise Group, Inc. Wholesale Trade – 1.22% AmerisourceBergen Corp. TOTAL COMMON STOCKS (Cost $8,121,922) CLOSED-END FUNDS – 0.27% John Hancock Bank and Thrift Opportunity Fund TOTAL CLOSED-END FUNDS (Cost $55,662) The accompanying notes are an integral part of these financial statements. 24 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value EXCHANGE-TRADED FUNDS – 55.34% Vanguard Value ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $11,079,826) SHORT-TERM INVESTMENTS – 0.15% Investment Companies – 0.15% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $30,866) Total Investments (Cost $19,288,276) – 99.80% Other Assets in Excess of Liabilities – 0.20% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 25 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS October 31, 2010 Fair Shares Value COMMON STOCKS – 51.49% Accommodation & Food Services – 1.68% BJ’s Restaurants Inc. (a) $ Buffalo Wild Wings Inc. (a) Choice Hotels International, Inc. Orient-Express Hotels Ltd. (a)(b) Administrative Support, Waste Management & Remediation Services – 1.99% The Geo Group Inc. (a) Waste Connections, Inc. Arts, Entertainment & Recreation – 1.52% Bally Technologies Inc. (a) Pinnacle Entertainment, Inc. (a) Finance & Insurance – 2.77% Cash America International, Inc. Centene Corp. (a) Duff & Phelps Corp. MGIC Investment Corp. (a) optionsXpress Holdings Inc. (a) UMB Financial Corp. Health Care & Social Assistance – 0.32% Genoptix, Inc. (a) Information – 6.64% ANSYS, Inc. (a) Informatica Corp. (a) Progress Software Corp. (a) Rovi Corp. (a) SuccessFactors, Inc. (a) The accompanying notes are an integral part of these financial statements. 26 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 51.49% (Continued) Information – 6.64% (Continued) TIBCO Software Inc. (a) $ Vital Images, Inc. (a) Manufacturing – 23.23% American Medical Systems Holdings, Inc. (a) ArvinMeritor, Inc. (a) BioMarin Pharmaceutical Inc. (a) Bruker Corp. (a) Coherent, Inc. (a) Cutera, Inc. (a) Dean Foods Co. (a) DTS, Inc. (a) EMS Technologies, Inc. (a) Gentex Corp. GrafTech International Ltd. (a) Huntsman Corp. Intrepid Potash, Inc. (a) Lufkin Industries, Inc. Netlogic Microsystems Inc. (a) Northwest Pipe Co. (a) OYO Geospace Corp. (a) Regal-Beloit Corp. Regeneron Pharmaceuticals, Inc.(a) Rubicon Technology, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) Sirona Dental Systems, Inc. (a) Steven Madden, Ltd. (a) Teradyne, Inc. (a) Texas Industries, Inc. Thoratec Corp. (a) Titanium Metals Corp. (a) Triumph Group, Inc. Universal Electronics Inc. (a) The accompanying notes are an integral part of these financial statements. 27 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 51.49% (Continued) Manufacturing – 23.23% (Continued) Varian Semiconductor Equipment Associates, Inc. (a) $ Veeco Instruments Inc. (a) VeriFone Holdings, Inc. (a) WABCO Holdings Inc. (a) Mining – 1.09% Brigham Exploration Company (a) Oasis Petroleum Inc. (a) Professional, Scientific & Technical Services – 5.15% Allscripts Healthcare Solutions, Inc. (a) FTI Consulting, Inc. (a) ICON PLC – ADR (a)(b) MedAssets Inc. (a) Monster Worldwide, Inc. (a) NICE Systems Ltd. – ADR (a)(b) Quality Systems, Inc. Radiant Systems, Inc. (a) Riverbed Technology, Inc. (a) Retail Trade – 4.15% Chico’s FAS, Inc. Genesco Inc. (a) Sotheby’s Vitamin Shoppe, Inc. (a) Transportation & Warehousing – 1.67% Atlas Air Worldwide Holdings, Inc. (a) JetBlue Airways Corp. (a) Landstar System, Inc. The accompanying notes are an integral part of these financial statements. 28 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 51.49% (Continued) Wholesale Trade – 1.28% American Axle & Manufacturing Holdings, Inc. (a) $ Herbalife Ltd. (b) TOTAL COMMON STOCKS (Cost $9,303,465) EXCHANGE-TRADED FUNDS – 46.87% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,815,856) TRUSTS – 0.62% DuPont Fabros Technology Inc. Redwood Trust, Inc. TOTAL TRUSTS (Cost $131,795) SHORT-TERM INVESTMENTS – 0.78% Investment Companies – 0.78% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $166,571) Total Investments (Cost $17,417,687) – 99.76% Other Assets in Excess of Liabilities – 0.24% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 29 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS October 31, 2010 Fair Shares Value COMMON STOCKS – 43.20% Australia – 2.95% BHP Billiton Ltd. (b) $ Cochlear Ltd. (b) CSL Ltd. (b) QBE Insurance Group Ltd. (b) Woolworths Ltd. (b) WorleyParsons Ltd. (b) Belgium – 0.85% Anheuser-Busch InBev NV (b) Bermuda – 0.52% Li & Fung Ltd. (b) VimpelCom Ltd. – ADR (a)(b) Brazil – 0.40% Petroleo Brasileiro SA – ADR (b) Canada – 2.44% Bombardier Inc. (b) Canadian Natural Resources Ltd. (b) Canadian National Railway Co. (b) Cenovus Energy Inc. (b) EnCana Corp. (b) Fairfax Financial Holding Ltd. (b) Suncor Energy, Inc. (b) Talisman Energy Inc. (b) China – 0.74% Industrial & Commercial Bank of China Ltd. (b) Denmark – 0.81% Novo Nordisk A/S (b) France – 1.71% Axa (b) Danone SA (b) The accompanying notes are an integral part of these financial statements. 30 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 43.20% (Continued) France – 1.71% (Continued) Eutelsat Communications (b) $ Cie Generale des Etablissements Michelin (b) Total SA (b) Germany – 3.39% Adidas AG (b) Bayer AG (b) Bayerische Motoren Werke AG (b) Fresenius Medical Care AG & Co. (b) Puma AG Rudolf Dassler Sport (b) SAP AG (b) Hong Kong – 0.49% Hutchison Whampoa Ltd. (b) India – 0.67% Infosys Technologies Ltd. – ADR (b) Israel – 0.99% Teva Pharmaceutical Industries Ltd. – ADR (b) Italy – 0.66% Finmeccanica SpA (b) UniCredit SpA (b) Japan – 4.41% CANON, Inc. (b) DENSO Corp. (b) FANUC Ltd. (b) HOYA Corp. (b) Keyence Corp. (b) Komatsu Ltd. (b) NIDEC Corp. (b) The accompanying notes are an integral part of these financial statements. 31 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 43.20% (Continued) Japan – 4.41% (Continued) Toyota Motor Corp. (b) $ YAMADA DENKI Co., Ltd. (b) Jersey – 1.77% Informa PLC (b) Shire PLC (b) WPP PLC (b) Mexico – 1.67% America Movil SAB de C.V. – ADR (b) Fomento Economico Mexicano, S.A.B. de C.V. – ADR (b) Grupo Televisa SA – ADR (b) Netherlands – 1.91% Koninklijke Ahold NV (b) Koninklijke KPN NV (b) TNT NV (b) Unilever NV (b) Philippines – 0.56% Philippine Long Distance Telephone Co. (b) Russia – 0.45% Gazprom – ADR (a)(b) Singapore – 1.28% Keppel Corp. Ltd. (b) United Overseas Bank Ltd. (b) South Korea – 1.22% Hyundai Mobis (b) NHN Corp. (a)(b) The accompanying notes are an integral part of these financial statements. 32 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 43.20% (Continued) Sweden – 0.32% Kinnevik Investment AB (b) $ Telefonaktiebolaget LM Ericsson (b) Switzerland – 3.39% Julius Baer Group Ltd. (b) Nestle SA (b) Novartis AG (b) Roche Holding AG (b) Syngenta AG (b) Taiwan – 0.99% Hon Hai Precision Industry Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR (b) Turkey – 0.46% Akbank TAS (b) United Kingdom – 8.15% BG Group PLC (b) British American Tobacco PLC (b) Centrica PLC (b) Compass Group PLC (b) Imperial Tobacco Group PLC (b) International Power PLC (b) Kingfisher PLC (b) Next PLC (b) Reckitt Benckiser Group PLC (b) Reed Elsevier PLC (b) Royal Dutch Shell PLC (b) Smith & Nephew PLC (b) The accompanying notes are an integral part of these financial statements. 33 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value COMMON STOCKS – 43.20% (Continued) United Kingdom – 8.15% (Continued) Tesco PLC (b) $ Vodafone Group PLC (b) TOTAL COMMON STOCKS (Cost $7,896,044) CLOSED-END FUNDS – 0.31% India Fund, Inc. TOTAL CLOSED-END FUNDS (Cost $34,295) OPEN-END FUNDS – 53.08% Fidelity Spartan International Index Fund TOTAL OPEN-END FUNDS (Cost $8,974,442) PREFERRED STOCKS – 0.74% Brazil – 0.74% Banco Bradesco SA – ADR (b) TOTAL PREFERRED STOCKS (Cost $127,398) SHORT-TERM INVESTMENTS – 2.31% Investment Companies – 2.31% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $513,902) Total Investments (Cost $17,546,081) – 99.64% Other Assets in Excess of Liabilities – 0.36% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 34 ActivePassive International Equity Fund PORTFOLIO DIVERSIFICATION October 31, 2010 Fair Percent of Value Net Assets Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Foreign Common Stocks % Total Closed-End Funds % Total Open-End Funds % Total Preferred Stocks % Total Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 35 ActivePassive Global Bond Fund SCHEDULE OF INVESTMENTS October 31, 2010 Fair Shares Value EXCHANGE-TRADED FUNDS – 41.63% SPDR Barclays Capital International Treasury Bond ETF $ Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $4,825,198) OPEN-END FUNDS – 57.49% Loomis Sayles Global Bond Fund Oppenheimer International Bond Fund TOTAL OPEN-END FUNDS (Cost $6,590,467) SHORT-TERM INVESTMENTS – 0.65% Investment Companies – 0.65% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $81,521) Total Investments (Cost $11,497,186) – 99.77% Other Assets in Excess of Liabilities – 0.23% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 36 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS October 31, 2010 Principal Fair Amount Value ASSET BACKED SECURITIES – 3.52% Bank of America Auto Trust, 0.91%, 10/15/2012 (b) $ $ Bank of America Credit Card Trust, 0.313%, 04/15/2016 (b) Capital Auto Receivables Asset Trust., 4.68%, 10/15/2012 Chase Issuance Trust, 0.326%, 07/15/2014 (b) Chrysler Financial Auto Securitization, 2.82%, 01/15/2016 Daimler Chrysler Auto Trust, 4.71%, 09/10/2012 Household Automotive Trust, 5.33%, 11/17/2013 Hyundai Auto Receivables Trust, 2.03%, 08/15/2013 MBNA Master Credit Card Trust, 0.416%, 08/15/2014 Nissan Auto Lease Trust, 2.07%, 01/15/2015 2.92%, 12/15/2011 Nissan Auto Receivables Owner Trust, 0.87%, 07/15/2014 (b) USAA Auto Owner Trust, 1.54%, 02/18/2014 (b) World Omni Auto Receivables Trust, 2.21%, 05/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $827,278) CORPORATE BONDS – 14.04% Accommodation & Food Services – 0.20% Starbucks Corp., 6.25%, 08/15/2017 Finance & Insurance – 5.51% AMB Property LP, 7.50%, 06/30/2018 American International Group, Inc., 5.85%, 01/16/2018 Bank of America Corp., 5.75%, 08/15/2016 7.375%, 05/15/2014 7.625%, 06/01/2019 The accompanying notes are an integral part of these financial statements. 37 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value CORPORATE BONDS – 14.04% (Continued) Finance & Insurance – 5.51% (Continued) BB&T Corp., 3.10%, 07/28/2011 $ $ 3.95%, 04/29/2016 Caterpillar Financial Services Corp., 4.85%, 12/07/2012 General Electric Capital Corp., 5.40%, 02/15/2017 5.45%, 01/15/2013 5.625%, 09/15/2017 Goldman Sachs Group, Inc., 5.375%, 03/15/2020 5.75%, 10/01/2016 HSBC Finance Corp., 5.00%, 06/30/2015 JP Morgan Chase & Co., 3.70%, 01/20/2015 4.75%, 03/01/2015 MetLife, Inc., 6.75%, 06/01/2016 6.817%, 08/15/2018 National Rural Utilities Cooperative Finance Corp., 7.25%, 03/01/2012 PNC Financial Services Group, Inc., 6.00%, 12/07/2017 Prudential Financial, Inc., 5.15%, 01/15/2013 The Charles Schwab Corp., 4.95%, 06/01/2014 UnitedHealth Group, Inc., 4.875%, 04/01/2013 Vornado Realty LP, 4.25%, 04/01/2015 Wachovia Corp., 5.75%, 06/15/2017 Wells Fargo & Co., 5.625%, 12/11/2017 Information – 1.95% AT&T, Inc., 5.50%, 02/01/2018 5.625%, 06/15/2016 Comcast Corp., 5.70%, 07/01/2019 The accompanying notes are an integral part of these financial statements. 38 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value CORPORATE BONDS – 14.04% (Continued) Information – 1.95% (Continued) Verizon Communications, Inc., 5.50%, 02/15/2018 $ $ Vodafone Group Plc, 5.00%, 12/16/2013 (a) 5.625%, 02/27/2017 (a) Manufacturing – 2.04% Coca Cola Enterprises, Inc. 5.00%, 08/15/2013 7.375%, 03/03/2014 Conagra Foods, Inc., 5.875%, 04/15/2014 ConocoPhillips, 5.625%, 10/15/2016 (a) E.I. Du Pont De Nemours & Co., 5.875%, 01/15/2014 General Mills Inc., 6.00%, 02/15/2012 H.J. Heinz Co., 6.625%, 07/15/2011 Kraft Foods Inc., 5.625%, 11/01/2011 Valero Energy Corp., 9.375%, 03/15/2019 Wyeth, 5.50%, 02/01/2014 Mining – 1.66% Barrick Gold Finance Co., 4.875%, 11/15/2014 (a) 6.125%, 09/15/2013 (a) BHP Billiton Ltd., 6.50%, 04/01/2019 (a) Enterprise Products Operations LLC, 6.50%, 01/31/2019 Marathon Oil Corp., 6.50%, 02/15/2014 Occidental Petroleum Corp., 7.00%, 11/01/2013 Rio Tinto Financial USA Ltd, 8.95%, 05/01/2014 (a) Shell International, 4.00%, 03/21/2014 (a) Professional, Scientific & Technical Services – 0.27% Electronic Data Systems Corp., 6.00%, 08/01/2013 The accompanying notes are an integral part of these financial statements. 39 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value CORPORATE BONDS – 14.04% (Continued) Retail Trade – 0.65% CVS Caremark Corp., 6.125%, 08/15/2016 $ $ Kroger Co., 5.00%, 04/15/2013 7.50%, 01/15/2014 Safeway, Inc., 6.35%, 08/15/2017 Transportation & Warehousing – 0.87% Boardwalk Pipelines LLC, 5.50%, 02/01/2017 CSX Corp., 6.25%, 03/15/2018 Norfolk Southern Corp., 5.75%, 01/15/2016 Vale Overseas Ltd, 5.625%, 09/15/2019 (a) Utilities – 0.89% Alabama Power Co., 4.85%, 12/15/2012 Columbus Southern Power Co., 5.50%, 03/01/2013 Dominion Resources Inc., 5.00%, 03/15/2013 Peco Energy Co., 4.75%, 10/01/2012 Sempra Energy, 6.50%, 06/01/2016 TOTAL CORPORATE BONDS (Cost $3,114,355) Shares EXCHANGE-TRADED FUNDS – 56.09% Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,595,137) The accompanying notes are an integral part of these financial statements. 40 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value FOREIGN GOVERNMENT AGENCY ISSUES – 0.19% European Investment Bank, 4.25%, 07/15/2013 (a) $ $ TOTAL FOREIGN GOVERNMENT AGENCY ISSUES (Cost $41,928) U.S. GOVERNMENT AGENCY ISSUES – 7.55% FAMCA, 6.71%, 07/28/2014 FHLB, 5.00%, 11/17/2017 FHLMC, 1.125%, 07/27/2012 FHLMC, Pool 1G0731, 5.419%, 02/01/2036 (b) FNCL, 5.00%, 11/01/2033 FNMA, 1.50%, 06/26/2013 FNMA, 2.375%, 07/28/2015 FNMA, Pool 888763, 5.169%, 10/01/2037 (b) FNMA, Pool 913253, 5.861%, 03/01/2037 (b) FNMA, Pool 899717, 6.00%, 09/01/2037 GNMA, Pool 781468, 6.50%, 07/15/2032 GNMA, Pool 781159, 7.50%, 04/15/2030 GNMA, Pool 543435, 7.50%, 11/15/2030 GNMA, Pool 781187, 8.00%, 06/15/2030 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,717,986) U.S. TREASURY OBLIGATIONS – 16.47% U.S. Treasury Inflation Index – 1.05% 1.25%, 07/15/2020 U.S. Treasury Note – 15.42% 1.00%, 12/31/2011 1.00%, 07/15/2013 1.75%, 11/15/2011 1.875%, 06/30/2015 2.75%, 02/28/2013 2.75%, 02/15/2019 The accompanying notes are an integral part of these financial statements. 41 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value U.S. TREASURY OBLIGATIONS – 16.47% (Continued) U.S. Treasury Note – 15.42% (Continued) 3.00%, 08/31/2016 $ $ 3.50%, 05/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $3,749,504) Shares SHORT-TERM INVESTMENTS – 1.57% Investment Companies – 1.57% Fidelity Institutional Money Market Portfolio – Select Class, 0.18% (c) TOTAL SHORT-TERM INVESTMENTS Cost $370,707) Total Investments (Cost $22,416,895) – 99.43% Other Assets in Excess of Liabilities – 0.57% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. FAMCAFederal Agricultural Mortgage Corp. FHLBFederal Home Loan Bank FHLMCFederal Home Loan Mortgage Corp. FNCLFannie Mae FNMAFederal National Mortgage Assoc. GNMAGovernment National Mortgage Assoc. (a) Foreign Issued Security (b) Variable rate securities, the coupon rate shown is the effective interest rate as of October 31, 2010. (c) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 42 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS October 31, 2010 Principal Fair Amount Value MUNICIPAL BONDS – 54.42% Arizona – 1.11% City of Phoenix Civic Improvement Corporation, 5.50%, 07/01/2018 $ $ California – 11.30% California Health Facilities Financing Authority, 5.50%, 07/01/2025 The Regents of the University of California Limited Project, 5.00%, 05/15/2021 San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 State of California Department of Water Resources, 5.00%, 05/01/2018 5.00%, 05/01/2021 State of California Economic Recovery, 5.00%, 07/01/2020 State of California Various Purpose, 5.00%, 03/01/2026 (b) 5.25%, 04/01/2022 (b) Colorado – 0.80% Colorado Regional Transportation District, 5.00%, 12/01/2021 Connecticut – 2.23% State of Connecticut Health & Education Facilities Authority, 5.50%, 11/01/2016 Florida – 3.45% Florida State Turnpike Authority, 5.00%, 07/01/2020 State of Florida Board of Education, 5.00%, 06/01/2022 State of Florida Department of Transportation, 5.25%, 07/01/2015 The accompanying notes are an integral part of these financial statements. 43 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value MUNICIPAL BONDS – 54.42% (Continued) Georgia – 1.08% Metropolitan Atlanta Rapid Transit Authority, 5.00%, 07/01/2017 $ $ Illinois – 2.68% State of Illinois, Build Illinois, 5.00%, 06/15/2022 University of Illinois, 5.50%, 04/01/2019 Iowa – 0.65% State of Iowa IJOBS Program, 5.00%, 06/01/2016 Massachusetts – 4.48% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 Massachusetts Water Pollution Abatement Trust, 5.00%, 08/01/2018 Michigan – 2.86% Michigan State Hospital Finance Authority, 5.00%, 11/15/2021 Michigan State Trunk Line Fund, 5.00%, 09/01/2019 New Jersey – 1.26% New Jersey Economic Development Authority, 5.00%, 03/01/2017 New York – 6.46% City of New York General Obligation, 5.00%, 08/01/2022 New York City Transitional Finance Authority, 5.00%, 08/01/2020 New York State Thruway Authority, 5.00%, 04/01/2017 5.00%, 03/15/2021 The accompanying notes are an integral part of these financial statements. 44 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Principal Fair Amount Value MUNICIPAL BONDS – 54.42% (Continued) North Carolina – 1.48% North Carolina Eastern Municipal Power Agency, 5.25%, 01/01/2020 $ $ State of North Carolina Capital Improvement, 5.00%, 05/01/2021 Ohio – 3.05% State of Ohio General Obligation, 5.00%, 08/01/2017 Oklahoma – 1.70% Oklahoma Water Resources Board, 5.00%, 04/01/2022 Oregon – 3.06% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 Texas – 2.97% City of Houston Texas Combined Utility System, 5.25%, 05/15/2017 Texas Transportation Commission State Highway, 5.00%, 04/01/2018 University of Texas System Board of Regents, 5.00%, 08/15/2022 Utah – 1.20% Intermountain Power Agency of Utah, 5.25%, 07/01/2020 Washington – 2.60% Energy Northwest, 5.00%, 07/01/2016 5.50%, 07/01/2017 TOTAL MUNICIPAL BONDS (Cost $6,992,396) The accompanying notes are an integral part of these financial statements. 45 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) October 31, 2010 Fair Shares Value EXCHANGE-TRADED FUNDS – 41.05% iShares S&P National Municipal Bond Fund $ SPDR Barclays Capital Municipal Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $5,279,753) SHORT-TERM INVESTMENTS – 4.23% Investment Companies – 4.23% Fidelity Institutional Tax-Exempt Portfolio – Institutional Class, 0.10% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $575,706) Total Investments (Cost $12,847,855) – 99.70% Other Assets in Excess of Liabilities – 0.30% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of October 31, 2010. The accompanying notes are an integral part of these financial statements. 46 (This Page Intentionally Left Blank.) 47 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES October 31, 2010 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund ASSETS: Investments, at value (cost $21,997,183, $19,288,276, $17,417,687, $17,546,081, $11,497,186, $22,416,895, and $12,847,855, respectively) $ $ $ Foreign currencies, at value (cost $0, $0, $0, $16,189, $0, $0 and $0, respectively) — — — Cash — — Dividends and interest receivable Receivable for fund shares sold Receivable for securities sold — — Receivable from Advisor — — — Prepaid expenses and other assets Total Assets LIABILITIES: Due to custodian — — — Payable for securities purchased — — Payable for fund shares redeemed Payable to Advisor Distribution fees payable Accrued administration expense Accrued audit expense Accrued custody expense Accrued compliance fees Accrued fund accounting expense Accrued service fees Accrued transfer agent expense Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 48 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2010 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ — $ The accompanying notes are an integral part of these financial statements. 49 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2010 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income — — Accumulated net realized gain (loss) on investments ) ) ) Unrealized net appreciation on: Investments Foreign currency related transactions — — — Total Net Assets $ $ $ NET ASSETS Shares issued and outstanding (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price per share $ $ $ Maximum offering price per share (net asset value divided by 94.25%) $ $ $ The accompanying notes are an integral part of these financial statements. 50 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) October 31, 2010 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ — — — ) ) — — — $ The accompanying notes are an integral part of these financial statements. 51 ActivePassive Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2010 Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund INVESTMENT INCOME: Dividend income(1) $ $ $ Interest income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration fees (Note 4) Distribution fees (Note 5) Service fees (See Note 6) Fund accounting fees (Note 4) Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fees and expenses (Note 4) Legal fees Trustees’ fees and expenses Custody fees (Note 4) Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 4) Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments $ ) $ ) $ Foreign currency related transactions — — — Long term capital gain distributions from regulated investment companies — — — Change in unrealized appreciation on: Investments Foreign currency related transactions — — — Net realized and unrealized gain NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ Net of foreign taxes withheld of $1,844, $0, $229, $20,357, $0, $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 52 ActivePassive Funds STATEMENTS OF OPERATIONS (Continued) For the Year Ended October 31, 2010 Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ ) $ ) $ ) $ $ ) — 8 — — — $ The accompanying notes are an integral part of these financial statements. 53 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS Large Cap Growth Fund Large Cap Value Fund Year Year Year Year ended ended ended ended October 31, October 31, October 31, October 31, OPERATIONS: Net investment income (loss) $ ) $ $ $ Net realized loss on investments and foreign currency related transactions ) Change in unrealized appreciation (depreciation) on securities Net increase (decrease) in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) — ) ) Net realized gains — Total distributions ) — ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — Cost of shares redeemed ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year $ Accumulated net investment income (loss), end of year $
